Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-10, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venigalla et al. (US 2004/0248724 of record) hereinafter Venigalla in view of Tsay et al. (US 2005/0281733 of record) hereinafter Tsay and Park et al. (US 2013/0062578 of record) hereinafter Park.
Regarding claim 1, Venigalla teaches:
A method of producing a dielectric material (abstract), the method comprising:
preparing a slurry by mixing ([0028-0036]) a dielectric powder ([0036]; barium titanate based particles), water ([0028, 0032]), a metal salt ([0029]; alkaline earth metal ionic species: barium hydroxide), and an organic silicon compound ([0028]; silicon alkoxide: tetramethoxysilane); and
drying the slurry to obtain the dielectric material ([0036]),
Venigalla does not teach bringing the slurry into contact with an anion exchange resin to remove an anion derived from the metal salt from the slurry.
However, Venigalla further teaches washing the slurry to remove residual reactive species ([0036]).
In the same field of endeavor regarding producing a dielectric material, Tsay teaches bringing a slurry of dielectric powder into contact with an anion exchange resin tower to remove an anion derived from the metal salt from the slurry for the motivation of making the basic slurry neutral by removing anions ([0024, 0043, 0045]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the process as taught by Venigalla to include an anion exchange step as taught by Tsay in order to make the basic slurry neutral.
Furthermore, applicant specification teaches contacting the slurry with an anion exchange resin to remove anions.  Tsay teaches contacting a slurry with an anion exchange resin to neutralize the slurry by removing anions.
It has been held that the selection of a known material based on its suitability for its intended use supports a case of prima facie obviousness.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and MPEP 2144.07.
Venigalla does not teach wherein the metal salt is selected from metal chlorides, nitrates, sulfates, and carbonates.
Park teaches mixing a dielectric powder with a metal nitrate to form a surface coating to produce a dielectric material having excellent dielectric and electric properties ([0017, 0026, 0029, 0030]).
It would have been obvious to one of ordinary skill in the art prior to the effective fling date for the claimed invention to have modified the metal salt as taught by Venigalla with the metal nitrate as taught by Park in order to produce a dielectric material having excellent dielectric and electric properties.
Regarding claim 5, Venigalla in view of Tsay and Park teaches the method according to claim 1.
Park further teaches wherein the metal salt is a water soluble inorganic metal salt ([0026, 0029, 0030]).
Regarding claim 7, Venigalla in view of Tsay and Park teaches the method according to claim 1.
Venigalla further teaches wherein the organic silicon compound is an alkoxysilane represented by: Si-(OR)4 wherein, R represents one of a methyl group and an ethyl group, and each R is a same or different groups ([0028]).
Regarding claim 8, Venigalla in view of Tsay and Park teaches the method according to claim 7.
Venigalla further teaches wherein the slurry is an alkaline slurry ([0034]).
Regarding claim 9, Venigalla in view of Tsay teaches the method according to claim 8.
Venigalla in view of Tsay and Park does not explicitly teach wherein the alkaline slurry is prepared by preparing an alkaline alkoxysilane solution by mixing the alkoxysilane and an alkaline 
However, Venigalla teaches mixing all of the ingredients of the claim ([0028-0036]).
It has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results and selection of any order of mixing ingredients is prima facie obvious. See MPEP 2144.04(IV)(C), In re Burhans, 154 F.2d 690, 69 USPQ330 (CCPA1946) and In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
Since Venigalla in view of Tsay and Park teaches mixing the same ingredients but in a different order, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the order of mixing ingredients to have arrived at the claimed method.
Regarding claim 10, Venigalla in view of Tsay and Park teaches the method according to claim 8.
Venigalla in view of Tsay and Park does not explicitly teach wherein the alkaline slurry is prepared by mixing the dielectric powder, the water, the metal salt, and the alkoxysilane, and then further adding an alkaline aqueous solution.
However, Venigalla teaches mixing all of the ingredients of the claim ([0028-0036]).
It has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results and selection of any order of mixing ingredients is prima facie obvious. See MPEP 2144.04(IV)(C), In re Burhans, 154 F.2d 690, 69 USPQ330 (CCPA1946) and In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
Since Venigalla in view of Tsay and Park teaches mixing the same ingredients but in a different order, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the order of mixing ingredients to have arrived at the claimed method.
Regarding claim 16, Venigalla in view of Tsay and Park teaches the method according to claim 1.
Park further teaches wherein a metal element included in the metal salt is at least one of Dy, Gd, Y, Mn, Mg, Sr, Nb, Nd, V, Co, NL Ce, Er. Ca, Ba, and Li ([0030]).
Regarding claim 18
Venigalla in view of Tsay and Park does not explicitly recite wherein the dielectric powder has an average particle diameter of 20 nm to 300 nm.
However, Venigalla teaches a range of values for the average dielectric powder particle diameter that overlaps with the claimed range ([0046]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the average dielectric powder particle diameter as taught by Venigalla that overlaps with the claimed range.
Regarding claim 20, Venigalla in view of Tsay and Park teaches the method according to claim 1.
Venigalla further teaches wherein the dielectric powder is a perovskite compound including Ba and Ti and having a general formula ABO3 [0069] and the organic silicon compound is alkoxysilane ([0028]).
Claims 11-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venigalla in view of Tsay and Park as applied to claim 1 above, and further in view of Tanabe (US 2011/0190432 of record).
Regarding claim 11, Venigalla in view of Tsay and Park teaches the method according to claim 1.
Venigalla in view of Tsay and Park does not teach wherein the organic silicon compound is a water-soluble silane coupling agent.
In the same field of endeavor regarding dielectric materials, Tanabe teaches adding dielectric particles with a water soluble organic silicon silane coupling agent for the motivation of preventing cracking of the surface of the dielectric material ([0013-0014, 0027, 0033]; N-(2-aminoethyl)-3-aminopropyltrimethoxysilane is disclosed by applicant specification as being soluble in water).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the alkoxysilane as taught by Venigalla in view of Tsay and Park to be 
Regarding claim 12, Venigalla in view of Tsay, Park, and Tanabe teaches the method according to claim 11.
Tanabe further teaches wherein the water-soluble silane coupling agent includes one of an amino group and a carboxy group as a wafer-soluble functional group ([0033]).
Regarding claim 19, Venigalla in view of Tsay and Park teaches the method according to claim 1.
Venigalla in view of Tsay in view of Park does not teach wherein the organic silicon compound is represented by:

    PNG
    media_image1.png
    66
    202
    media_image1.png
    Greyscale

wherein R represents one of a methyl group and an ethyl group, and each R is a same or a different group, Y represents a water-soluble functional group; and a and b each represent 0 or 1.
Tanabe teaches adding dielectric particles with an organic silicon compound with the above properties for the motivation of preventing cracking of the surface of the dielectric material ([0013-0014, 0027, 0033]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the alkoxysilane as taught by Venigalla in view of Tsay and Park with the organic silicon compound as taught by Tanabe in order to prevent cracking of the surface of the dielectric material.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venigalla in view of Tsay and Park as applied to claim 1 above, and further in view of Itakura et al. (US 2006/0211800 of record) hereinafter Itakura.
Regarding claim 13, Venigalla in view of Tsay and Park teaches the method according to claim 1.
Venigalla in view of Tsay and Park does not teach wherein the drying is performed via spray drying.
In the same field of endeavor regarding producing dielectric materials, Itakura teaches wherein the drying is performed via spray drying for the motivation of controlling the particle size to make the dielectric material more easily applied to downsized appliances ([0013,0079, 0125]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the drying step as taught by Venigalla in view of Tsay and Park with the heating and spray drying as taught by Itakura in order to control the particle size to make the dielectric material more easily applied to downsized appliances.
Regarding claim 14, Venigalla in view of Tsay and Park teaches the method according to claim 1.
Venigalla in view of Tsay and Park does not teach wherein the drying is performed by heating at a temperature between 40°C and 250°C.
Itakura teaches wherein the drying is performed by heating at a temperature between 40°C and 250°C for the motivation of controlling the particle size to make the dielectric material more easily applied to downsized appliances ([0013, 0079, 0125]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the drying step as taught by Venigalla in view of Tsay and Park with the heating as taught by Itakura in order to control the particle size to make the dielectric material more easily applied to downsized appliances.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venigalla in view of Tsay and Park as applied to claim 1 above, and further in view of Kurozumi et al. (US 2007/0253145 of record) hereinafter Kurozumi.
Regarding claim 15, Venigalla in view of Tsay and Park teaches the method according to claim 1.
Park in view of Tanabe and Park does not teach wherein the dielectric powder is one of barium titanate powder and barium titanate-based powder in which part of the barium in the barium titanate is substituted by calcium.
In the same field of endeavor regarding producing dielectric materials, Kurozumi teaches using barium calcium titanate powder as a dielectric material for the motivation of producing a dielectric material having small particle diameter, a narrow particle size distribution, excellent dispersibility, and excellent electric properties (abstract, [0030]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the dielectric powder as taught by Venigalla in view of Tsay and Park with the barium calcium titanate powder as taught by Kurozumi in order to produce a dielectric material having small particle diameter, a narrow particle size distribution, excellent dispersibility, and excellent electric properties.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venigalla et al. (US 2004/0248724 of record) hereinafter Venigalla in view of Tsay et al. (US 2005/0281733 of record) hereinafter Tsay and Murakawa et al. (US 2012/0050941) hereinafter Murakawa.
Regarding claim 21, Venigalla teaches:
A method of producing a dielectric material (abstract), the method comprising:
preparing a slurry by mixing ([0028-0036]) a dielectric powder ([0036]; barium titanate based particles), water ([0028, 0032]), a metal salt ([0029]; alkaline earth metal ionic species: barium hydroxide), and an organic silicon compound ([0028]; silicon alkoxide: tetramethoxysilane); and
drying the slurry to obtain the dielectric material ([0036]).
Venigalla does not teach bringing the slurry into contact with an anion exchange resin to remove an anion derived from the metal salt from the slurry.
However, Venigalla further teaches washing the slurry to remove residual reactive species ([0036]).
In the same field of endeavor regarding producing a dielectric material, Tsay teaches bringing a slurry of dielectric powder into contact with an anion exchange resin tower to remove an anion derived from the metal salt from the slurry for the motivation of making the basic slurry neutral by removing anions ([0024, 0043, 0045]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the process as taught by Venigalla to include an anion exchange step as taught by Tsay in order to make the basic slurry neutral.
Furthermore, applicant specification teaches contacting the slurry with an anion exchange resin to remove anions.  Tsay teaches contacting a slurry with an anion exchange resin to neutralize the slurry by removing anions.
It has been held that the selection of a known material based on its suitability for its intended use supports a case of prima facie obviousness.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and MPEP 2144.07.
Venigalla does not teach performing a heat treatment on the dried slurry at a temperature 500°C or less to obtain the dielectric material.
In the same filed of endeavor regarding dielectric materials, Murakawa teaches heat treating a dielectric raw material after drying with a range of values for the heat treatment temperature that overlaps with the claimed range for the motivation of more firmly adhering an “R” element covering on the dielectric particle ([0071]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the process as taught by Venigalla to include a heat treatment after drying in order to more firmly adhere an “R” element covering on the dielectric particle.  Furthermore, since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the heat treatment temperature as taught by Murakawa that overlaps with the claimed range.
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive.
Applicant argues that the combination of Venigalla and Tsay would not result in the method of claim 1.  However, Tsay is relied upon for a teaching of an anion exchange resin to remove anions from a slurry of dielectric powder.  Use of a secondary reference does not require every aspect of the secondary reference to be present in the resulting method, barring any explicit teachings away from the combination.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues that replacing the alkaline earth hydroxide of Venigalla with the metal salts of Park would destroy the invention of Venigalla.  However, neither Venigalla nor Park teach away from this combination.  Contrary to applicant’s assertion, Venigalla provides examples of suitable alkaline ear metal ionic species and does not teach away from other non-disclosed species.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  Furthermore, attorney arguments cannot take the place of evidence.
Regarding claim 21, see above discussion of claim 1 regarding the combination of the teachings of Venigalla and Tsay.


/ALEXANDER A WANG/
Examiner, Art Unit 1741

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743